DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata et al. US 2011/0293307 A1 (Ogata).
claim 1, Ogata teaches an image forming apparatus comprising: 
a first rotatable member (1); 
a second rotatable member (13) that presses against the first rotatable member in a pressed state (FIG. 1b) and separates from the first rotatable member in a separated state (FIG. 1a); and 
a hardware processor (5) that sets a target speed of the second rotatable member based on a change in speed of the second rotatable member between a first speed in the separated state and a second speed in the pressed state (¶0030-¶0033).
Regarding claim 2, Ogata teaches the image forming apparatus according to claim 1, wherein the hardware processor: 
obtains information on the first and second speeds of the second rotatable member (via the velocity information FIG. 2), 
based on the obtained information, determines a speed (torque) of the second rotatable member at which the second rotatable member has a surface speed equal to a surface speed of the first rotatable member, and sets the determined speed as the target speed of the second rotatable member (in order to maintain a constant torque, ¶0029-¶0030).
Regarding claim 3, Ogata teaches the image forming apparatus according to claim 1, wherein the hardware processor: 
controls the second rotatable member in the separated state to rotate at a constant speed (¶0032), and 

Regarding claim 4, Ogata teaches the image forming apparatus according to claim 1, wherein the hardware processor: 
rotates the first rotatable member at a constant speed (¶0034), 
repeatedly executes, multiple times with different initial speeds (based on detected values, ¶0035), an operation of: 
rotating (step b) the second rotatable member in the separated state at an initial speed; 
pressing (step c) the second rotatable member against the first rotatable member; and obtaining the speed of the second rotatable member in the pressed state, and 
based on the initial speeds and the obtained speeds, sets the target speed of the second rotatable member (step d).
Regarding claim 5, Ogata teaches the image forming apparatus according to claim 4, wherein the hardware processor: 
rotates the second rotatable member at the initial speeds including a higher speed than the speed of the first rotatable member and a lower speed than the speed of the first rotatable member (¶0029-¶0030), 
obtains the initial speeds of the second rotatable member in the separated state and the corresponding speeds of the second rotatable member in the pressed state (¶0029-¶0030), and 

Regarding claim 6, Ogata teaches the image forming apparatus according to claim 4, wherein in repeatedly executing the operation, the hardware processor sets the obtained speed of the second rotatable member in the pressed state to an initial speed in a next operation (¶0033).
Regarding claim 7, Ogata teaches the image forming apparatus according to claim 6, wherein the hardware processor repeats the operation until a difference between the initial speed in the separated state and the corresponding obtained speed of the second rotatable member in the pressed state is less than a predetermined threshold (in order to maintain a constant torque control, ¶0029-¶0030).
Regarding claim 8, Ogata teaches the image forming apparatus according to claim 1, wherein the first rotatable member is a photoconductor (1), and the second rotatable member is at least one of a transfer belt and a transfer roller (10/13).
Regarding claim 9, Ogata teaches the image forming apparatus according to claim 1, wherein the first rotatable member is a photoconductor (¶0042), and the second rotatable member is an intermediate transfer belt (13).
Regarding claim 10, Ogata teaches the image forming apparatus according to claim 1, wherein the first rotatable member is an intermediate transfer belt (1), and the second rotatable member is a second transfer roller (10, ¶0041).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. US 2011/0293307 A1 (Ogata) and Kibayashi US 2017/0308012 A1 (Kibayashi).
Regarding claim 11, Ogata teaches the image forming apparatus according to claim 1. Ogata differs from the instant claimed invention by not explicitly disclosing: the first rotatable member is an upper fixing roller, and the second rotatable member is a lower fixing roller. However measuring and maintaining fixing roller speeds is well-known. Kibayashi teaches the first rotatable member is an upper fixing roller, and the second rotatable member is a lower fixing roller (¶0075-¶0097). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the speed control technique taught by Ogata with the device taught by Kibayashi since Kibayashi teaches it’s necessary to control for the speeds of the separate elements because otherwise different paper thicknesses can result in bad image formation (¶0074-¶0075).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852